Opinion by
Mr. Justice Eagen,
This matter comes before the Court on the appeal of the defendant-appellant, Bravo Enterprises, Inc. (Bravo) from a final decree in equity issued by the Court of Common Pleas of Philadelphia County enjoining Bravo from conducting a performance known as “International Festival of Matadors and Bulls” (Festival), an exhibition of so-called “American style” bullfighting.
*353Prior to April 14, I960, Bravo advertised its intention to present its performance at the Philadelphia City Arena on April 14 through 17, 1966. Plaintiff Pennsylvania Society for the Prevention of Cruelty to Animals along with intervenor Women’s Society for the Prevention of Cruelty to Animals (S.P.C.A.) instituted this action to enjoin tire performance alleging that such a performance would violate the precepts of the Act of June 24, 1939, P. L. 872 §942, as amended, 18 P.S. §4942 (Supp.). The complaint attempted to enjoin the performance without a hearing and based on affidavits alone. On April 12, 1966, the court below denied the motion for an ex parte injunction and fixed a hearing for April 15, I960. One performance of the Festival was held on April 14,1966, and the Chancellor, Judge Edward J. Griffiths, was present at the performance.
At the hearing the following morning, testimony was presented by S.P.O.A., and the court heard oral argument following which it entered a decree enjoining until final hearing the further performance of the Festival.
A final hearing was held on June 9, 1966, in which the evidence previously offered was incorporated and additional testimony was offered by both parties. Subsequently, the court below entered a decree nisi, permanently enjoining further performance of Bravo’s Festival. Following this the court en banc approved the chancellor’s findings and made the decree final. Bravo appeals.
The chancellor’s findings, having been approved by the court en banc, have the effect of a verdict of a jury, and an appeal is limited to the consideration of whether such findings are supported by sufficient evidence and whether the court below abused its discretion or committed an error of law. Drummond v. Drummond, 414 Pa. 548, 552, 200 A. 2d 887, 889 (1964) ; *354Reifschneider v. Reifschneider, 413 Pa. 342, 344, 196 A. 2d 324, 325 (1964).
Bravo’s first contention is that the Festival did not violate the terms of the applicable statute, 18 P.S. §4942, supra. Tbat statute, in pertinent part, provides sanctions for anyone who . . [Wjantonly or cruelly illtreats . . . any animal ... or in any way is connected with, or interested in tbe management of, or receives money for tbe admission of any person to any place kept or used for the purpose of fighting or baiting any bull, bear, dog, cock or other creature, or encourages, aids or assists therein. . . .”
Bravo asserts that the bulls used in its Festival were not baited nor cruelly treated and that the performance did not actually constitute bullfighting.1 We do not agree with this contention.
*355As tlie lower court en banc stated, “the . . . contention of . . . Bravo ... is that the exhibition which it conducted did not constitute ‘bullfighting’ within the classical meaning of that term. This, however, is not the issue. Rather, the issue is whether the exhibition conducted by defendant constituted ‘fighting’, ‘baiting’ or ‘otherwise cruelly ill-treating’ bulls” as those terms are used in the statute.
It is our view that, whether or not the legislature envisioned the classic bullfight of the Spanish-speaking world when it framed the “fighting any bull” facet of the cruelty to animals statute, the “baiting” and “otherwise cruelly illtreating” aspects of the act are susceptible to a wide sphere of interpretation. We will not say that the court below abused its discretion or committed an error of law when it placed the Festival presented by Bravo within that statutory ambit.
Bravo next contends that the S.P.C.A. went into equity “with unclean hands,” in that the S.P.C.A. is aware of and does nothing to prevent the activities of harness racing, rodeos, and circuses in Pennsylvania, which Bravo asserts are similar to its Festival. This contention is meritless.
First, the record is devoid of any evidence with respect to violations of the cruelty to animals statute, supra, at harness racing events, rodeos, or circuses, or of the S.P.C.A.’s knowledge of any violations at these events.
Secondly, even if such evidence were to be found in the record, the bar of unclean hands is applicable only where the wrongdoing of the plaintiff directly affects the equitable relationship subsisting between the parties and is directly connected with the subject matter at controversy. Goldberg v. Goldberg, 375 Pa. 78, 86, 99 A. 2d 474, 478 (1953).
Bravo’s third contention is that the court below sitting in equity improperly exercised jurisdiction in *356this matter. This argument is grounded in the apparently case-made rule of law that equity will not act merely to enjoin the commission of a crime.
There have been two fairly distinct lines of cases in this Commonwealth dealing with what might be called the criminal arm of equitable jurisdiction. These cases have generally refused equity jurisdiction in the criminal area, but some notable and necessary exceptions have been carved out.
A. In one line of cases, one who has been charged with criminal acts has sought to enjoin a pending criminal trial from proceeding against him, usually asserting that he is innocent of the acts charged. Our cases hold that equity may not take jurisdiction in such a situation, on the ground that the law and sound public policy are better served by not permitting equity to control the prosecution, punishment and pardon of crimes.2 Thus a potential defendant is precluded from having a chancellor adjudicate his guilt or innocence via a suit to enjoin his prosecution. See Douglas v. City of Jeanette, 319 U.S. 157 (1943); In re Sawyer, 124 U.S. 200 (1888) ; Cooper v. McDermott, 399 Pa. 160, 163 159 A. 2d 486, 489 (1960) ; Meadville Park Theatre Corp. v. Mook, 337 Pa. 21, 24, 10 A. 2d 437, 439 (1940); Long v. Metzger, 301 Pa. 449, 454-455, 152 A. 572, 573 (1930) ; Martin v. Baldy, 249 Pa. 253, 258-259, 94 A. 1091, 1093 (1915); M. & S. Ry. & L. Co. v. New Castle, 233 Pa. 413, 418, 82 A. 501, 502 (1912); Bryan v. City of Chester, 212 Pa. 259, 262, 61 A. 894, 895 (1905).
However, two general exceptions to this rule have been developed by our courts. Thus, equity will lie to restrain a pending criminal prosecution if it is alleged that: (1) The available legal remedy will cause a *357multiplicity of suits situation to arise, Martin v. Baldy, supra, at 259, 94 A. at 1093; or, (2) The statute or ordinance in question is unconstitutional and void (either per se or as it applies to the party seeking the injunction), and its enforcement will cause the plaintiff irreparable loss to his property. Duquesne Light Co. v. Upper St. Clair, 377 Pa. 323, 339-341, 105 A. 2d 287, 294-295 (1954); Adams v. New Kensington, 357 Pa. 557, 560-561, 55 A. 2d 392, 394 (1947), and cases cited therein. In such cases the ground of equitable jurisdiction is the protection of property rights. Ibid3
B. In the second line of the equity-criminal law cases, the positions of the parties involved is the opposite of the first line. That is to say, in the second line of cases the potential criminal defendant is the one against whom the injunction is sought. It is this series of cases that parallels the instant situation. And these cases are the source of the oft-repeated maxim, noted above, that equity will not act merely to enjoin the commission of a crime.4 See Everett v. Harron, 380 Pa. 123, 128-129, 110 A. 2d 383, 386 (1955); Diamond v. Diamond, 372 Pa. 562, 563, 94 A. 2d 569, 570 (1953); Commonwealth v. Smith, 266 Pa. 511, 516, 109 *358A. 786, 788 (1920); Klein v. Livingston Club, 177 Pa. 224, 228, 35 A. 606, 607 (1896); Sparhawk v. Union Passenger Ry. Co., 54 Pa. 401, 421-422, 423 (1867); and Manderson v. Commercial Bank, 28 Pa. 379, 381 (1857).
The maxim was given its most accurate formulation in Everett v. Harron, supra, id. where this Court said, “the mere fact that the act complained of is a crime neither confers equitable jurisdiction nor ousts it ... . In short, while equity will not enjoin the commission of a crime in order to enforce the criminal law, the criminal nature of an act will not deprive equity of jurisdiction otherwise attaching.”
When does equitable jurisdiction “otherwise attach”? It would seem that, in this regard, our courts have tacitly assumed that it makes no difference whether the alleged wrongdoer is the plaintiff or defendant in equity, and have applied the two exceptions outlined, supra, to confer equitable jurisdiction in both lines of cases.5 Compare Everett v. Harron, supra, (multiplici*359ty of suits) and Manderson, v. Commercial Bank, supra, (property harm) in case line B., with Martin v. Baldy, supra, (multiplicity) and M. & S. Ry. L. Co. v. New Castle, supra, (property harm) in case line A.
Thus, equitable jurisdiction has attached when an individual equity-plaintiff has shown that the wrongdoer’s acts, in addition to violating the criminal law, are also interfering with that individual plaintiff’s property rights.6 See, e.g., Manderson, v. Commercial Bank, supra; or with that individual plaintiff’s personal or civil rights. See Everett v. Harron, supra, at 130-133, 110 A. 2d at 387-3887 or if a multitude of suits situation is present. Id. at 129, 110 A. 2d 386-387.
Further, if the criminal act sought to be enjoined constitutes a “public nuisance” then it may properly be restrained on the motion of the proper public authorities. See Commonwealth ex rel. v. Soboleski, 303 Pa. 53, 55, 153 A. 898, 899 (1931) (piggery restrained); Commonwealth v. Kennedy, 240 Pa. 214, 87 A. 605 (1913) (stream pollution restrained); cf. Bunnell’s Appeal, 69 Pa. 59, 62 (1871); and Sparhawk v. Union Passenger Ry. Co., supra, at 424.
*360It is also true that a public nuisance may be enjoined at the behest of a private citizen or group of citizens, if the latter, either in their property or civil rights, are specifically injured by the public nuisance over and above the injury suffered by the public generally. See Rhymer v. Fretz, 206 Pa. 280, 55 A. 959 (1903); see also, “Profession” cases, supra, n. 4.
In the instant case, a potential criminal defendant, Bravo, is the equity-defendant. S.P.C.A. asserts that equity jurisdiction attaches on two grounds: (a) because this is a multiplicity of suits situation, i.e., failure to enjoin will mean continuing performances of the Festival, and continuing performances will mean constant criminal litigation and repetitive fining under the pertinent cruelty to animals statute; and, (b) because the Festival constitutes a public nuisance as well as a violation of a criminal statute and, as noted supra, equity has always been possessed of the power to enjoin a public nuisance.
The initial premise that the Festival is a public nuisance is arrived at as follows: The legislature has specifically granted to the court below the power and jurisdiction of a court of chancery relating to “the prevention or restraint of the commission or continuance of acts contrary to law and prejudicial to the interests of the community or the rights of individuals.” Act of June 16, 1836, P. L. 784 §13, 17 P.S. §282. A legislative proscription, such as that found in the cruelty to animals statute, is declarative of the public policy and is tantamount to calling the proscribed matter prejudicial to the interests of the public. Pa. P. U. C. v. Israel, 356 Pa. 400, 406, 52 A. 2d 317 (1947). Injury to the public is the essence of a public nuisance. Therefore, Bravo’s activities are properly enjoinable as being contrary to law and prejudicial to the interests of the public.
*361S.P.C.A.’s two arguments in this regard are persuasive. We are of the view that the instant situation does indeed fall within those exceptions to the general rule that equity will not enjoin the mere commission of a crime. Because of this, equity can properly exercise its unique jurisdiction to restrain continuing performances of Bravo’s Festival.
Bravo finally asserts that even granting the propriety of equitable jurisdiction here, the decree of the chancellor must fall because S.P.C.A. did not have proper standing to bring this equitable action. With this we do agree.
S.P.C.A. notes that it is a nonprofit organization formed for the specific purpose of protecting dumb animals from inhuman treatment and that under §§948 and 949 of the Act of 1939, supra, its agents are expressly given authority to seize any creature which is kept or used for the purpose of fighting or baiting and to arrest any individual violating the law in this respect.8 It, therefore, maintains that in connection with *362violations of the law relating to cruelty to animals it is given “arrest and prosecution powers equivalent to those vested in more plenary civil authorities” and thus has the same standing as these authorities to institute an action in equity to prevent such offenses.
The power to arrest and prosecute, however, does not necessarily include the standing or power to sue for injunctive relief. For instance, under §948 of the Act of 1939, supra, a policeman or constable also is specifically given the power to make an arrest for offenses. Would one argue that such constable or policeman has the power and standing S.P.C.A. asserts in this case?
Moreover, it is fundamental that statutes such as those here involved should be strictly construed and should not be enlarged by judicial fiat. It is clear that nothing in the statute involved expressly gives the S.P.C.A. the power or authority to institute this action in equity and we will not read into the statute something that is not written therein.
Nor are we persuaded that the S.P.C.A. either enjoys any greater property right in the prevention of such offenses or suffers injury to any greater degree than the general public when violations of the law relating to cruelty to animals occur. This being so, it has long been established in Pennsylvania that the injunction of such a public nuisance must be sought by the proper public authorities. See Wishart & Sons Co. v. Erie R. R. Co., 283 Pa. 100, 102, 128 A. 730 (1925) ; Rhymer v. Fretz, supra, at 232-233, 55 A. at 960; Sparhawk v. Union Passenger Ry. Co., supra, at 424.
Hence, the decree of the lower court must be reversed since the action was brought by plaintiffs who had no standing to do so, and in allowing S.P.C.A. to act as the sole party plaintiff in this case, the learned court below committed an error of law.
Decree reversed and complaint dismissed. Each party to pay own costs.

 Appellee sets out in its brief a succinct summary of the night’s events as follows: “The performance began with a blare of trumpets . . . and the introduction oí the matadors to the audience. The matadors were dressed in short jackets, waistcoats, knee-length trousers, stockings, black slippers and small black hats. A bull entered the ring and charged at a matador waving a red cape. The matador side-stepped the charging animal, again waving his cape and the bull recharged at him. The cape work, the charging of the animal toward the waving cape and the associated side-stepping continued for approximately five minutes. A trumpet signaled the end of the first part of the performance . . . others entered the ring carrying sticks about thirty inches in length. As the bull charged these men, they side-stepped the animal and the sticks were thrust near the neck of the bull to mark the end of the second phase of the performance. Trumpets again sounded to re-introduce the matador who carried a smaUer cape separated by a wooden stick with a spike protruding from its end and a false sword. As in the first part of the performance, the bull repeatedly charged as the matador waved the cape and the animal was . . . prodded with the metal spike at the end of the cape support. The bull stopped barging after about five minutes and was then lured out of the ring by other matadors waving their capes at the animal from the exit. A second bull was brought out and the spectacle was repeated a second time.” (Record directions omitted.)


Eor this type of case, the maxim usually tafees the following form: “Equity will not act to enjoin a criminal proceeding.”


 While exception (1) probably derives from notions originally more pertinent to case line B. wherein a series of prosecutions would become necessary, and exception (2) would seem to historically stem from case line A. considerations, this distinction has never tafeen root. Both exceptions are applied to both types of cases. See infra, at n. 5.


 The probable reason underpinning this “maxim” is that a court order demanding that a man not commit a specific crime in futuro would be a fruitless act, since a court of chancery would have no practical method of insuring compliance with its injunction and would thus be assuming an impossible burden. Such a hollow mandate could only bring the processes of the law into disrepute, gee Everett v. Harron, 380 Pa. 123, at 131, 110 A. 2d 383, at 387 (1955) ; Sparhawk v. Union Passenger Ry. Co., 54 Pa. 401, 422-423 (1867).


 Exception two, supra, which allows a potential criminal defendant to gain equitable jurisdiction by challenging the constitutionality of the particular statute being wielded against him and alleging irreparable harm, would obviously have no bearing in this latter line of cases insofar as the constitutional challenge facet is concerned, because the potential criminal defendant is here the equitable defendant, i.e., not the party seeking to invoke equity jurisdiction.
However, the second aspect of exception two 'would apply, allowing a party to the criminal action other than the defendant to restrain the allegedly wrongful acts on the allegation of irreparable property harm alone. Thus, when the potential criminal defendant is the equity plaintiff, he must allege more than the ordinary person, in order to gain equity jurisdiction via this exception, i.e., both unconstitutionality and irreparable harm.
A person not a party to the criminal proceeding can also restrain such proceeding on a showing of irreparable property injury alone, Kingsley International Pictures Corp. v. Blanc, 396 Pa. 448, 153 A. 2d 243 (1959).


There is a group of cases holding that the illegal practice of a profession is a proper subject of equitable jurisdiction. Usually, a lawful practitioner seeks to restrain an unlawful practitioner. The rationale allowing the injunction no doubt proceeds on the ground that the lawful practitioner’s (or group of practitioners’) property rights are being impinged upon by the unlawful practice. See Boggs v. Werner, 372 Pa. 312, 317, 94 A. 2d 50, 51-52 (1953) (dentistry) ; Palmer v. O’Hara, 359 Pa. 213, 58 A. 2d 574 (1948) (medicine) ; Neill v. Gimbel Bros., Inc., 330 Pa. 213, 199 A. 178 (1938) (optometry) : cf. Martin v. Baldy, supra; Shortz v. Farrell, 327 Pa. 81, 193 A. 20 (1937), and Childs v. Smeltzer, 315 Pa. 9, 171 A. 883 (1934) (law).


 This is the first Pennsylvania case which explicitly holds that equity jurisdiction will lie to enforce one’s personal civil rights to the same extent it protects one’s property rights. See Everett v. Harron, supra, especially at 131, 110 A. 2d at 387.


 Section 949 of the Act of June 24, 1939, P. L. 872, 18 P.S. §4949, provides in pertinent part: “Any agent of the Pennsylvania society, or of any society for the prevention of cruelty to animals, shall have power to seize any bull . . . kept, used, or intended to be used for the purpose of fighting or baiting. . . . The agent making such seizure shall make due return to the magistrate before whom the complaint is heard of the number and kind of animals or creatures so seized by him. . . .”
Section 948 of the Act of June 24, 1939, P. h. 872, 18 P.S. §4948, provides: “Any policeman or constable, or any agent of any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth, shall, upon his own view of any offense against sections nine hundred and forty-two to nine hundred and forty-seven, inclusive, of this act, make an arrest, and bring before a magistrate the offender found violating said provision, and any policeman or constable, or any agent of any society, as aforesaid, shall also make arrests of such offenders on warrants duly issued according to law, when such offense is not committed in view of said officer, constable or agent.”